Citation Nr: 1445218	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-46 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychotic disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  It is now returned to the Board. 
As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the case caption, above, the Board has expanded the Veteran's service connection claim for PTSD in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the appellant by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

A psychiatric disorder is not attributable the Veteran's active service; a psychotic disorder did not manifest to a degree of 10 percent or more within one year from the date of the Veteran's separation from service


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated July 2008 and December 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, what was needed to verify his claimed PTSD stressors, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained. There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

The Board further observes that this case was remanded in March 2011 in order to undertake an additional attempt to verify asserted stressors and to afford the Veteran a VA examination.  Thereafter, the requested stressor development was undertaken,  and the Veteran was afforded a VA examination in October 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

In sum, the Board finds that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the Veteran contends that he has PTSD secondary to experiences he had in service while stationed at the 130th General Hospital in Nuremburg, Germany.  He contends that he was accused of being an informer for a drug dealer, M.C.  He reported that after this particular drug dealer was released from jail, that the Veteran was attacked, held down, and injected intravenously with heroin, after which he became addicted to the drug.  A review of the service treatment records does confirm that he had a problem with heroin use in service.  The Veteran also reported that after that attack, a military police escort was ordered for him for the duration of his service, including at the time of his discharge and return to the United States.  He also suggested that he was surrounded by a group of drug dealers and threatened with a knife at this time.  See hearing transcript at pages 4-6, also see June 2008 typewritten statement.  While the Veteran suggested that he had not reported these instances to the authorities, he did indicate that a military police escort was assigned to him as a result.  In its September 2011 remand, the Board directed the agency of original jurisdiction to work with the Joint Services Records Research Center (JSRRC) in verifying the claimed stressors.  The JSRRC, in turn, contacted the U.S. Army Crime Records Center (Crime Records Center) in an attempt to verify the asserted stressor.  The Crime Records Center provided a negative response in October 2012.  That same month, a formal finding of a lack of information required to corroborate the Veteran's stressors was issued by the JSRRC.  Inasmuch as the Veteran's stressors cannot be verified, service connection for PTSD is not possible.  

Accordingly, the remaining question is whether the Veteran is entitled to service connection for a psychiatric disorder other than PTSD, inasmuch as he was diagnosed with psychotic disorder, not otherwise specified, and anxiety disorder not otherwise specified, but not PTSD, at his October 2012 VA mental health examination.  However, he is not entitled to service connection on a direct basis for a psychiatric disorder other than PTSD because he cannot show an in-service injury or event.  

The Veteran entered service in September 1972.  His entry examination noted a normal psychiatric system.  The Veteran denied any mental health treatment in his medical history.  In March 1973, a service treatment record shows that he sought treatment for depression.  However, it was stated that there was no evidence of mental disease, and that he was an anxious patient who was extremely dissatisfied with military life.  A psychiatric evaluation from April 1973 diagnosed the Veteran with passive-aggressive personality and anti-authoritarianism, and found that there was no evidence of psychosis, neurosis, or organic brain disorder.  The physician stated that his mood and affect appeared to fluctuate appropriately, and that he had an average intellectual capacity.  It was concluded that the Veteran would continue to act out and had no potential for rehabilitation.  An internal medicine consultation from later in April 1973 found the Veteran asymptomatic, and stated that he admitted to frequently using drugs, including heroin.  However, there was no evidence of medical disease.  In his separation examination, conducted in April 1973, a normal psychiatric system was again noted.

In short, there is no evidence of an in-service mental health illness.  The Veteran himself does not assert as such; in a December 2009 statement, for example, he stated that his claimed mental ailment, PTSD, did not manifest until many years after service.

The Board similarly finds that there is not sufficient evidence of the in-service assault claimed by the Veteran.  While he is competent to report his personal history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Board does not find him credible.  The JSRRC was unable to verify his claimed stressors, and his variously diagnosed psychiatric disorders and lifelong substance abuse difficulties do not provide him any support as a reliable historian.  

In sum, the Veteran cannot show existence of a verified stressor for PTSD, and similarly cannot show sufficient evidence of an in-service injury or event for a psychiatric disorder other than PTSD.  As such, he is not entitled to service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran is also not entitled to presumptive service connection for his psychosis disability.  As noted above, he is only entitled to service connection under 38 C.F.R. § 3.309 if he can show that psychosis manifested in service, or within one year of service.  Service treatment records, discussed above, show no indication of psychosis, and the April 1973 psychiatric evaluation affirmatively found no evidence thereof.  The Veteran also has stated, as mentioned above, that his mental illness did not begin until many years after service.  This is confirmed by a review of his claims file, which shows no evidence of psychosis within one year of service. Therefore, he is not entitled to service connection on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As the preponderance of the evidence is against this claim, the Veteran's appeal must be denied.  The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon which to grant the Veteran's claim.


ORDER

Service connection for a psychiatric disorder, to include PTSD, psychotic disorder, and anxiety disorder, is denied.  




____________________________________________
DEMETRIOS ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


